UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6780


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MICHAEL CRANDALE WILLIAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City.     Malcolm J.
Howard, Senior District Judge. (2:95-cr-00009-H-1)


Submitted:   July 10, 2015                 Decided:   July 28, 2015


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Crandale Williams, Appellant Pro Se. Robert J. Higdon,
Jr., OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael    Crandale      Williams          appeals   the        district      court’s

order   denying     his   motion       for    a    sentence       reduction       under   18

U.S.C. § 3582(c)(2) (2012).                  We have reviewed the record and

find    no   reversible       error.         Accordingly,         we    affirm    for     the

reasons stated by the district court.                       See United States v.

Williams, No. 2:95-cr-00009-H-1 (E.D.N.C. Apr. 30, 2015).                                 We

dispense     with      oral    argument       because       the        facts   and    legal

contentions      are   adequately       presented      in    the       materials      before

this court and argument would not aid the decisional process.



                                                                                  AFFIRMED




                                             2